El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
 Solicítase en este caso la desestimación del recurso por no haberse archivado la transcripción de los autos en esta Corte Suprema dentro del término de ley.
De la moción y de la certificación presentada unos días después resulta que interpuesta la apelación el 25 de marzo último, fueron solicitándose prórrogas por el apelante para, que el taquígrafo preparara la transcripción hasta fines de junio en que venció la última de treinta días concedida el 29 de mayo. El 1 de julio se solicitó por el apelante otra pró-rroga que fué, como tenía que ser, denegada por la corte de distrito. La certificación, que está expedida por el secreta-rio de la corte, afirma además que hasta el 3 de julio no se había presentado en la corte exposición del caso, ni trans-cripción alguna de evidencia. También que el apelante no ha *665beclio consignación de fondos para el pago de los honorarios del taquígrafo.
Así las cosas, el 3 de ¡julio se presentó la moción de deses-timación. Notificada la parte contraria, alega que la deses-timación no procede porque de acuerdo con la ley tiene treinta días contados a partir del 3 de julio para archivar los autos.
No tiene razón el apelante. El término de treinta días que fija la ley se cuenta a partir de la aprobación de la expo-sición del caso o de la transcripción de evidencia. Mientras esos documentos se están tramitando legalmente en el tribunal sentenciador, como es natural, el. término no comienza a correr, pero cuando cesa su tramitación como en este caso, no a virtud de la aprobación, sino por declarar la corte que carece de facultades para continuarla, que es lo que significa la negativa de la corte de 3 de julio, es como si nada exis-tiera, porque nada válido existe en verdad, y entonces hay que ir a la otra fecha fija que existe, la de la interposición del recurso, para la computación del término de treinta días, y computado así el término, hay que reconocer que feneció desde fines de abril de 1931 y concederle por tanto la razón al apelado. Debe aclararse que no sólo no se han archivado en esta corte los indicados documentos, si que también el le-gajo de la sentencia que en ciertos casos como por ejemplo en el de sentencias sobre las alegaciones permite tramitar los recursos basándose solamente en él.

Dede desestimarse el recurso.